Citation Nr: 1027849	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right thigh scar.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder with insomnia.

3.  Entitlement to service connection for residuals of a gunshot 
wound with open fracture of the left thigh.

4.  Entitlement to service connection for shortening of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 through March 
2001 and from June 2001 through July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Review of the record reveals that, in compliance with the Board's 
May 2009 remand, the RO attempted to schedule the Veteran for a 
hearing before the Board in September 2009, but was informed by 
the Veteran in an August 2009 statement that he would not be able 
to attend the hearing because he was incarcerated in a federal 
prison.  The Veteran also specifically requested that he be 
afforded a teleconference hearing or that his hearing be 
"postponed indefinitely" until his release from prison.  The RO 
did not respond to the Veteran's request, but there is a notation 
on the Veteran's letter from the decision review officer that the 
Veteran's request to reschedule was denied and that his hearing 
could not be postponed indefinitely.

38 C.F.R. § 20.700(a) provides that a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  A veteran is entitled to a hearing before the 
Board, either in person, or via videoconference in lieu of an in-
person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700 (2009).  VA has a statutory obligation 
to assist a veteran in the development of his claim.

Because the Veteran is incarcerated, the typical procedures for 
scheduling a hearing will likely not be adequate in this case.  
The Court of Appeals for Veterans Claims has cautioned "those 
who adjudicate claims of incarcerated Veteran to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. Brown, 
8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  In light of VA's recognized obligation to 
assist incarcerated veterans, the Board finds that further 
efforts should be made to schedule the Veteran for a hearing 
before the Board.

Accordingly, the case is remanded for the following actions:

1.  The RO must clarify whether the Veteran 
is currently incarcerated, and if so, what 
facility he is incarcerated in.  
Thereafter, the RO must contact the 
facility, or other appropriate authority, 
and determine whether arrangements can be 
made to schedule the Veteran for a 
videoconference hearing before the Board on 
the next available date.  The Veteran and 
his representative must be notified in 
writing of the date, time and location of 
the hearing.  The RO must also provide the 
Veteran and his representative with notice 
of all efforts to arrange the requested 
hearing.  All efforts to contact the 
incarcerating facility and schedule the 
requested hearing must be documented in the 
Veteran's claims file.  After the hearing 
is conducted, or if the Veteran fails to 
report for the scheduled hearing, the 
claims folder must be returned to the 
Board, in accordance with appellate 
procedures.

2.  If it is determined that arrangements 
cannot be made for the Veteran to attend a 
videoconference before the Board at the RO, 
the Veteran must notified that 38 C.F.R. § 
20.700 provides for three options, 
including the Veteran submitting a written 
statement to the Board in lieu of a 
hearing, having the Veteran or his 
representative submit an audiocassette for 
transcription or written argument in the 
form of a brief, or a motion submitted by 
the Veteran's representative requesting to 
appear alone to personally present argument 
to the Board on the Veteran's behalf.  The 
RO must document all efforts to arrange a 
hearing with the Veteran's representative 
in the claims file.  Thereafter, the 
Veteran's claims file must be returned to 
the Board in accordance with appellate 
procedures.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

